DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The recitation of “the trapezoid” in claim 7 (page 19, line 13) is interpreted as the shape of each front frame member strip.
Claim 7 recites “the assembly” on Page 20, Lines 1 and 3.  The “assembly” in interpreted as referring to “a window assembly” as introduced on Page 19, Line 4.
Claim 8 recites “the frame members” on Page 20, Line 7.  The “frame members” are interpreted as the front and rear frame members.
Claim 11 recites “the pane” on Page 21, Line 1.  This is interpreted as referring to “a transparent pane” from Page 20, Lines 2-3.

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: fixing members in Claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
As to fixing members (Page 17, Line 21):
The term “member(s)” is a generic placeholder term
The “fixing member(s)” do not perform an explicit function in the claim.  The members are installed into assembly holes, but the claim does not require a function to be performed by the members themselves.
Thus, the limitation fails prong (B) of the analysis and will not be interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites “the…rear frame members” on Page 20, line 3.  The rear frame members have not yet been introduced and thus the recitation lacks antecedent basis.
Claim 11 recites “the frame assembly” on Page 20, Line 19 and Page 21, Line 1.  It is unclear if this is referring to the assembly of the front frame members that are assembled in claim 7, or the front and rear frame members that are assembled at the end of claim 7.
Claim 11 recites “the honeycomb regions” on Page 20, Line 25 and Page 21, Line 6.  The honeycomb regions have not been previously introduced and thus this recitation lacks antecedent basis.  The claim additionally recites “the selected honeycomb region” in Lines 26-27 which has not been introduced due to the lack of antecedent basis for honeycomb region.
Claim 11 recites “the rear frame member” on Page 20, Line 25.  The rear frame member has not been previously introduced and thus this recitation lacks antecedent basis.  A similar occurrence appears on Page 21, Line 4.
Claim 11 recites “the outer circumferential rib” on Page 20, Line 27.  This recitation lacks antecedent basis in the claim.
Claim 11 recites “the mating groove” on Page 20, Line 28.  This recitation lacks antecedent basis in the claim.
Claim 11 recites “the cooperating rib and groove arrangement” on Page 21, Line 6.  This recitation lacks antecedent basis in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Barnard (US20100287839A1) in view of Guhl (US 6260251).
As to claim 1, Barnard teaches a method of manufacturing wind and debris resistant window frame assembly for an overhead garage door (¶0027 teaches the window frame design is intended for high wind areas.), the method comprising the steps of: 
providing a starting stock of plastic material (¶0028 teaches the frame (23) can be made from a suitable synthetic polymer material.); 
drilling assembly holes in the frame halves (¶0033 teaches that a series of holes (55, Figure 3) are provided in the frame members.  The holes are interpreted as being drilled due to the fact that they are sized/shaped for a screw and are “provided” in the already formed frame member.); 
installing glazing between the frame halves (Figure 2 teaches a transparent pane (27), interpreted as a glazing, is provided between the frame (23) halves.)
installing fixing members in the assembly holes and assembling the frame halves to form an assembled frame. (Figure 3 and ¶0033 teach the installation of fasteners (screws) to secure the assembly halves.)
Barnard does not explicitly disclose: extruding a plurality of strips of the plastic material to a desired length; cutting the ends of the extruded plastic strips at a 45 degree angle using a saw; joining selected corners of the plastic strips at 45 degree angles by fusing the ends thereof together using heat to thereby create a pair of frame halves; and caulking the frame halves.
However, Guhl teaches: 
extruding a plurality of strips of the plastic material to a desired length (Col. 4, Lines 55-65 teach the forming of a lineal member (30) that has a length and is formed into strips with desired lengths (38, Figure 2). Col. 9, Line 13 teaches the extrusion of a polymer material is the preferred method of forming.); 
cutting the ends of the extruded plastic strips at a 45 degree angle using a saw (Figure 2 teaches the strips (38) have a 45 degree cut on the ends to form the sides of a rectangular frame. Col. 4, Lines 64-65 teach mitering of the corners.  Col. 9, Lines 65-67 teach the use of a router, which is interpreted as analogous to a saw for the purposes of cutting.);
joining selected corners of the plastic strips at 45 degree angles by fusing the ends thereof together using heat to thereby create a pair of frame halves (Col. 5, Line 5 teaches the use of welding to join the ends of the lengths (38).); 
and caulking the frame halves. (Col. 5, Lines 10-12 teach the use of a sealant (interpreted as caulking) before the window is placed on the frame.)
One of ordinary skill would have been motivated to combine the known frame formation technique of Guhl with the frame forming method of Barnard in order to extrude the front and rear frame members of Barnard together in order to increase the likelihood of establishing a perfect fit between the two members. (See Guhl, Col. 4, Lines 30-35) 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to combine the known frame formation technique of Guhl with the frame forming method of Barnard because it has been held to be prima facie obvious to combine prior art elements according to known methods to yield predictable results.  See MPEP 2143 (I)(A).
As to claim 7, Barnard teaches method of manufacturing a window assembly for a garage door having front and rear exposed surfaces defining a thickness there between, and at least one window opening provided therein (Figure 1 teaches a window (15) for a garage door.  Figure 4 teaches a window frame assembly with a front (17) and rear (19) frame member with a window (27) between the two.), the method comprising the steps of: forming the frame from a polymeric material that has a front frame member and a rear frame member(Figure 2 teaches a frame that has a front (23) and rear (29) member. ¶0028 teaches the frame (23) can be made from a suitable synthetic polymer material.); the front frame member having inner and outer portions (Figure 4 shows the front (17) has portions that cover the window and garage door respectively.); wherein when the front frame member is assembled, the combined outer peripheral portions of the front frame member strips are sized to circumscribe the window opening from the front exposed surface of the garage door once the assembly is installed in the garage door (Figure 4 teaches the cross section of the frame member (17) where the outer portion (at the top of  the figure) circumscribes the garage door (13) front surface.), and the combined inner peripheral portions of the front frame member strips are sized to circumscribe an edge of a transparent pane once said pane is installed in the assembly (Figure 4 teaches the inner region (37) of the front frame member (17) circumscribes the window pane (27).), whereby the front and rear frame members cooperate, upon assembly, to securely grip the transparent pane with the transparent pane sandwiched therebetween. (Figure 4 shows the window panel (27) is gripped between the two frame members (17, 19).)
Barnard does not explicitly disclose: extruding four plastic strips for a front frame member, wherein each front frame member strip comprises an outer peripheral portion and an inner peripheral portion; cutting both ends of each front frame member strip at 45-degree angles such that each front frame member strip is trapezoidal, with the inner peripheral portion of each front frame member strip being the short parallel side of the trapezoid and the outer peripheral portion being the long parallel side of the trapezoid; permanently joining the cut ends of two front frame member strips using heat such that the two front frame member strips create an L-shape, with the inner peripheral portion of each strip facing inwards, to form a first front frame member half; permanently joining the cut ends of the remaining two front frame member strips using heat such that the two front frame member strips create an L-shape, with the inner peripheral portion of each strip facing inwards, to form a second front frame member half; forming the front frame member by permanently joining the cut ends of said first front frame member half to the cut ends of said second front frame member half to form a rectangle with the inner peripheral portion of each front frame member strip facing inwards and the outer peripheral portion of each front frame member strip facing outwards.
However, Guhl teaches:
extruding four plastic strips for a front frame member, wherein each front frame member strip comprises an outer peripheral portion and an inner peripheral portion (Col. 4, Lines 55-65 teach the forming of a lineal member (30) that has a length and is formed into strips with desired lengths (38, Figure 2). Col. 9, Line 13 teaches the extrusion of a polymer material is the preferred method of forming.  The structure of the front frame members is shown in Barnard in Figure 4, but Figure 6 of Guhl shows that the method of extruding is applicable to similarly shaped structures.); 
cutting both ends of each front frame member strip at 45-degree angles such that each front frame member strip is trapezoidal, with the inner peripheral portion of each front frame member strip being the short parallel side of the trapezoid and the outer peripheral portion being the long parallel side of the trapezoid (Figure 2 shows that each frame member (38) has mitered ends (40) and are shaped as a trapezoid.  The inner portion (the portion that contacts the window) is the short side, and the outer portion (that contacts the wall/door/slot) is the long side.);
permanently joining the cut ends of two front frame member strips using heat such that the two front frame member strips create an L-shape, with the inner peripheral portion of each strip facing inwards, to form a first front frame member half; permanently joining the cut ends of the remaining two front frame member strips using heat such that the two front frame member strips create an L-shape, with the inner peripheral portion of each strip facing inwards, to form a second front frame member half; forming the front frame member by permanently joining the cut ends of said first front frame member half to the cut ends of said second front frame member half to form a rectangle with the inner peripheral portion of each front frame member strip facing inwards and the outer peripheral portion of each front frame member strip facing outwards. (Figure 3 shows the members (38) joined in the orientation as claimed. Col. 5, Line 5 teaches the use of welding to join the ends of the members (38), which is interpreted as using heat to permanently join the members.)
One of ordinary skill would have been motivated to combine the known frame formation technique of Guhl with the frame forming method of Barnard in order to extrude the front and rear frame members of Barnard together in order to increase the likelihood of establishing a perfect fit between the two members. (See Guhl, Col. 4, Lines 30-35) 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to combine the known frame formation technique of Guhl with the frame forming method of Barnard because it has been held to be prima facie obvious to combine prior art elements according to known methods to yield predictable results.  See MPEP 2143 (I)(A).

As to claim 11, Barnard in view of Guhl teaches the method of claim 7, wherein the inner peripheral portion of the front frame member comprises a flange region which overlays an outer periphery of the transparent pane, and wherein an internal wall extends perpendicularly from the inner peripheral portion generally perpendicular thereto, thereby creating a right-angled cavity in the interior of the frame assembly; wherein the internal wall also forms one side of an internal baffle, and wherein the right-angled cavity which is formed by the internal wall and the flange region together form a positive stop region for the outer periphery of the transparent pane, holding it securely in position; wherein a selected one of the honeycomb regions of the rear frame member has an interior wall portion arranged perpendicular to the outer periphery of the transparent pane, the selected honeycomb region also being provided with the outer circumferential rib which is received within the mating groove provided on the transparent pane, and wherein the front frame member internal wall is arranged coincident with and fully contacting the interior wall portion of a honeycomb region of the rear frame member upon assembly, whereby the pane is securely retained in the frame assembly (Barnard teaches the same structural arrangement as claimed.  See Figure 4, ¶0031-0032 and Annotated Figure A below.); and wherein upon assembling the front and rear frame members and transparent pane within the window opening of the garage door, impact forces transmitted to the transparent pane are absorbed in the honeycomb regions of the assembled frame while the cooperating rib and groove arrangement securely grips the transparent pane between the front and rear frame members.  (Barnard ¶0034 teaches the rib and honeycomb regions of the frame both work to securely grip the window and absorb the load from flying debris respectively.)

    PNG
    media_image1.png
    505
    507
    media_image1.png
    Greyscale

Figure A: Examiner interpretation of Barnard, Figure 4

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Barnard (US20100287839A1) in view of Guhl (US 6260251), as applied in claim 1, further in view of Greller (US20200122408A1).
As to claim 2, Barnard in view of Guhl teaches the method of claim 1, wherein the corners of the plastic strips are fused using heat. (Guhl Col. 5, Line 5 teaches the use of welding to join the ends of the members (38), which is interpreted as using heat to permanently join the members.)
Barnard in view of Guhl does not disclose the source of heat used to fuse the corners of the plastic strips together is a hot plate welder.
However, Greller teaches a hot plate welder to fuse the corners of plastic strips used in window frames. (Figure 12 teaches the method of hot plate welding strips. ¶0002 teaches the invention pertains to a method for manufacturing rectangular frames for windows.  Figure 6 shows a heat plate (130) between abutting corners of strips (144).)
One of ordinary skill would have been motivated to apply the known hot plate welding technique of Greller to the welding method of Barnard in view of Guhl in order to use a method that operates at a higher temperature and that can be optimized for individual formulations of the frame members.  This causes a reduction in cycle time.  (See Greller ¶0037)
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to apply the known hot plate welding technique of Greller to the welding method of Barnard in view of Guhl because it has been held to be prima facie obvious to apply a known technique to a known method, ready for improvement, to yield predictable results.  See MPEP 2143 (I)(D).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Barnard (US20100287839A1) in view of Guhl (US 6260251), as applied in claim 1, further in view of Barnard (US20100251635A1), hereinafter Barnard ‘635.
As to claim 3, Barnard in view of Guhl teaches the method of claim 1, wherein the plastic material for the strips is extruded.  (See Guhl, Col. 9, Lines 10-11)
Barnard in view of Guhl does not explicitly disclose the plastic strips are formed of a starting stock of a synthetic polymeric plastic material which includes a coloring additive prior to extrusion.
However, Barnard ‘635 teaches forming a plastic frame that includes a starting stock of a synthetic polymeric plastic material which includes a coloring additive prior to extrusion. (¶0005 teaches the use of a plastic with tints or dyes for the material.)
One of ordinary skill would have been motivated to apply the known dyes/tints additive technique of Barnard ‘635 to the method of Barnard in view of Guhl in order to obviate the need for painting prior or subsequent to installation on a structure.  (See Barnard ‘635 ¶0005)
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to apply the known dyes/tints additive technique of Barnard ‘635 to the method of Barnard in view of Guhl because it has been held to be prima facie obvious to apply a known technique to a known method, ready for improvement, to yield predictable results.  See MPEP 2143 (I)(D).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Barnard (US20100287839A1) in view of Guhl (US 6260251), as applied in claim 1, further in view of Allen (US20070169426A1).
As to claim 4, Barnard in view of Guhl teaches the method of claim 1, wherein the plastic material for the strips is extruded.  (See Guhl, Col. 9, Lines 10-11)
Barnard in view of Guhl does not disclose the plastic strips are formed of a starting stock of a synthetic polymeric plastic material which is uncolored prior to assembly.
However, Allen teaches that a plastic window frame that can be created with pigments or painted later. (¶0023 teaches the facie (13), interpreted as the analogous frame, can be made from plastic and can be colored in the molding process or painted later.)
One of ordinary skill would have been motivated to choose the “paint later” option from the finite number of choices presented by Allen in order to allow the end user to choose the color based on the look and feel of the frame element in the desired location in the users home.  This allows for color matching or coordinating with the surrounding colors while seeing the two structures side by side when the frame is installed.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to try the paint later option as presented by Allen when performing the method of Barnard in view of Guhl as it has been held to prima facie obvious to choose from a finite number of identified, predictable solutions with a reasonable expectation of success.  See MPEP 2143 (I)(E).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Barnard (US20100287839A1) in view of Guhl (US 6260251), further in view of Greller (US20200122408A1), Bradley (US20120316261A1), and Kon (US 20080245003A1)
As to claim 5, Barnard teaches a method of manufacturing wind and debris resistant window frame assembly for an overhead garage door, the method comprising the steps of: 
providing a starting stock of plastic material (¶0028 teaches the frame (23) can be made from a suitable synthetic polymer material.); 
drilling assembly holes in the frame halves (¶0033 teaches that a series of holes (55, Figure 3) are provided in the frame members.  The holes are interpreted as being drilled due to the fact that they are sized/shaped for a screw and are “provided” in the already formed frame member.); 
installing glazing between the frame halves (Figure 2 teaches a transparent pane (27), interpreted as a glazing, is provided between the frame (23) halves.)
installing fixing members in the assembly holes and assembling the frame halves to form an assembled frame. (Figure 3 and ¶0033 teach the installation of fasteners (screws) to secure the assembly halves.)
wherein the frame members comprise an exterior frame member and an interior frame member. (Figure 4 shows an interior (rear) frame member (19) and exterior (front) frame member (17).)
Barnard does not disclose extruding a plurality of strips of the plastic material to a desired length; cutting the ends of the extruded plastic strips at a 45 degree angle using a saw; joining selected corners of the plastic strips at 45 degree angles using a hot plate welder to create a pair of frame halves; caulking the frame halves; wherein different starting stocks are used for the exterior and interior frame members.
However, Guhl teaches
extruding a plurality of strips of the plastic material to a desired length (Col. 4, Lines 55-65 teach the forming of a lineal member (30) that has a length and is formed into strips with desired lengths (38, Figure 2). Col. 9, Line 13 teaches the extrusion of a polymer material is the preferred method of forming.); 
cutting the ends of the extruded plastic strips at a 45 degree angle using a saw (Figure 2 teaches the strips (38) have a 45 degree cut on the ends to form the sides of a rectangular frame. Col. 4, Lines 64-65 teach mitering of the corners.  Col. 9, Lines 65-67 teach the use of a router, which is interpreted as analogous to a saw for the purposes of cutting.);
joining selected corners of the plastic strips at 45 degree angles by fusing the ends thereof together using heat to thereby create a pair of frame halves (Col. 5, Line 5 teaches the use of welding to join the ends of the lengths (38).); 
and caulking the frame halves. (Col. 5, Lines 10-12 teach the use of a sealant (interpreted as caulking) before the window is placed on the frame.)
wherein different starting stocks are used for the exterior and interior frame members (Col. 9, Lines 55-58 teach the use of a different material for the exterior portion (item 46) due to it needing weather and temperature resistance.);
One of ordinary skill would have been motivated to combine the known frame formation technique of Guhl with the frame forming method of Barnard in order to extrude the front and rear frame members of Barnard together in order to increase the likelihood of establishing a perfect fit between the two members. (See Guhl, Col. 4, Lines 30-35) 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to combine the known frame formation technique of Guhl with the frame forming method of Barnard because it has been held to be prima facie obvious to combine prior art elements according to known methods to yield predictable results.  See MPEP 2143 (I)(A).
Barnard in view of Guhl does not disclose a hot plate welder.
However, Greller teaches a hot plate welder to fuse the corners of plastic strips used in window frames. (Figure 12 teaches the method of hot plate welding strips. ¶0002 teaches the invention pertains to a method for manufacturing rectangular frames for windows.  Figure 6 shows a heat plate (130) between abutting corners of strips (144).)
One of ordinary skill would have been motivated to apply the known hot plate welding technique of Greller to the welding method of Barnard in view of Guhl in order to use a method that operates at a higher temperature and that can be optimized for individual formulations of the frame members.  This causes a reduction in cycle time.  (See Greller ¶0037)
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to apply the known hot plate welding technique of Greller to the welding method of Barnard in view of Guhl because it has been held to be prima facie obvious to apply a known technique to a known method, ready for improvement, to yield predictable results.  See MPEP 2143 (I)(D).
Barnard in view of Guhl does not disclose the interior frame member being a high impact strength and high tensile strength Nylon-6 polymer which is extrudable.
However, Bradley teaches a high tensile strength material that has PA6 (which is another name for Nylon 6) used in window frames. (See Table 1, which shows the composition and tensile strength measurements and ¶0074, which states the material is extrudable and used for window frames.)
One of ordinary skill would have been motivated to substitute the known PA6 material of Bradley for the plastic material of the interior frame of Barnard in view of Guhl in order to use a material that has good mechanical properties and low moisture absorption and thus increased dimensional stability. (See Bradley ¶0082-0083)
Therefore, it would have been prima facie obvious, at the time the invention was effectively filed, to substitute the known PA6 material of Bradley for the plastic material of the interior frame of Barnard in view of Guhl because it has been held to be prima facie obvious to substitute one known element for another to yield predictable results.  See MPEP 2143 (I)(B).
Barnard in view of Guhl does not disclose the exterior frame member being a weatherable, high impact strength and high tensile strength paintable ASA polycarbonate polymer blend. Guhl does disclose that this portion of the frame should be weather and temperature resistant as noted above.
However, Kon teaches the use of ASA plastics (¶0042) in an extruded frame member (¶0042).  ¶0041 teaches the frame members have a high tensile strength.
One of ordinary skill would have been motivated to substitute the known ASA material of Kon for the exterior frame member plastic material of Barnard in view of Guhl in order to use a material with high tensile strength, that includes additives for UV resistance and reinforcement. (See Kon ¶0041-0042)
Therefore, it would have been prima facie obvious, at the time the invention was effectively filed, to substitute the known ASA material of Kon for the exterior frame member plastic material of Barnard because it has been held to be prima facie obvious to substitute one known element for another to yield predictable results.  See MPEP 2143 (I)(B).

As to claim 6, Barnard in view of Guhl, Greller, Bradley and Kon teaches the method of claim 5, wherein the interior frame member is characterized as having a tensile strength which meets or exceeds 8,000 psi in testing. (Bradley, teaches the use of PA66 and PA6 material for the inner frame member, which is in the same family as applicant’s claimed material.  Additionally, Table 1 of Bradley shows tensile measurements in the range of 8000+ MPa, which exceeds 8000 psi.)
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Barnard (US20100287839A1) in view of Guhl (US 6260251), as applied in claim 7, further in view of Greller (US20200122408A1).
As to claim 8, Barnard in view of Guhl teaches the method of claim 7, wherein the corners of the plastic strips are fused using heat. (Guhl Col. 5, Line 5 teaches the use of welding to join the ends of the members (38), which is interpreted as using heat to permanently join the members.)
Barnard in view of Guhl does not disclose the source of heat used to fuse the corners of the plastic strips together is a hot melt welder.
However, Greller teaches a hot plate welder to fuse the corners of plastic strips used in window frames. (Figure 12 teaches the method of hot plate welding strips. ¶0002 teaches the invention pertains to a method for manufacturing rectangular frames for windows.  Figure 6 shows a heat plate (130) between abutting corners of strips (144).)
One of ordinary skill would have been motivated to apply the known hot plate welding technique of Greller to the welding method of Barnard in view of Guhl in order to use a method that operates at a higher temperature and that can be optimized for individual formulations of the frame members.  This causes a reduction in cycle time.  (See Greller ¶0037)
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to apply the known hot plate welding technique of Greller to the welding method of Barnard in view of Guhl because it has been held to be prima facie obvious to apply a known technique to a known method, ready for improvement, to yield predictable results.  See MPEP 2143 (I)(D).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Barnard (US20100287839A1) in view of Guhl (US 6260251), as applied in claim 7, further in view of Barnard (US20100251635A1), hereinafter Barnard ‘635.
As to claim 9, Barnard in view of Guhl teaches the method of claim 7, wherein the plastic material for the strips is extruded.  (See Guhl, Col. 9, Lines 10-11)
Barnard in view of Guhl does not explicitly disclose the plastic strips are formed of a starting stock of a synthetic polymeric plastic material which includes a coloring additive prior to extrusion.
However, Barnard ‘635 teaches forming a plastic frame that includes a starting stock of a synthetic polymeric plastic material which includes a coloring additive prior to extrusion. (¶0005 teaches the use of a plastic with tints or dyes for the material.)
One of ordinary skill would have been motivated to apply the known dyes/tints additive technique of Barnard ‘635 to the method of Barnard in view of Guhl in order to obviate the need for painting prior or subsequent to installation on a structure.  (See Barnard ‘635 ¶0005)
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to apply the known dyes/tints additive technique of Barnard ‘635 to the method of Barnard in view of Guhl because it has been held to be prima facie obvious to apply a known technique to a known method, ready for improvement, to yield predictable results.  See MPEP 2143 (I)(D).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Barnard (US20100287839A1) in view of Guhl (US 6260251), as applied in claim 7, further in view of Allen (US20070169426A1).
As to claim 10, Barnard in view of Guhl teaches the method of claim 7, wherein the plastic material for the strips is extruded.  (See Guhl, Col. 9, Lines 10-11)
Barnard in view of Guhl does not disclose the plastic strips are formed of a starting stock of a synthetic polymeric plastic material which is uncolored prior to assembly.
However, Allen teaches that a plastic window frame that can be created with pigments or painted later. (¶0023 teaches the facie (13), interpreted as the analogous frame, can be made from plastic and can be colored in the molding process or painted later.)
One of ordinary skill would have been motivated to choose the “paint later” option from the finite number of choices presented by Allen in order to allow the end user to choose the color based on the look and feel of the frame element in the desired location in the users home.  This allows for color matching or coordinating with the surrounding colors while seeing the two structures side by side when the frame is installed.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to try the paint later option as presented by Allen when performing the method of Barnard in view of Guhl as it has been held to prima facie obvious to choose from a finite number of identified, predictable solutions with a reasonable expectation of success.  See MPEP 2143 (I)(E).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found on the PTO-892 Notice of References Cited Form.
Some particularly pertinent references are:
US 20170167185: Figure 1a teaches a frame (20) made from first (22) and second (24) frames and a window (26) in between; ¶0026 teaches the first frame (22) can be made from four portions that can be extruded plastic and be mitered to fit together (i.e. cut at 45 degrees) and can be secured using PVC welding; ¶0027 teaches the second frame (24) can be identical to the first; ¶0042 teaches adding sealant (i.e. caulk) to the frame members and installing the window (28).
DE102012112533A1 (Figure 1) and EP1889708A1 (Figure 2) teach hot plate welding of window frame strips.
US20170247937A1: Figure 4 shows a frame assembly (186, 188) where one of the frames has a rib (180) that is sized to fit in the groove (156) formed in the sheet (126).  The advantage is disclosed in ¶0051 as "The groove 156 is configured to be connected to the retainer member 152 to help secure the sheets 126 in place within the opening 172 and may help prevent the sheets 126 from slipping from or coming uncoupled from the frames 160, 162, 164, 166, 168 under high wind loads or upon debris impact."
US20060198124A1: Figures 1-2 show two frames (10, 12) that abut one another with a panel (14) between them.  ¶0024 describes openings 55, 57, 60, 62 that are drilled in the two frames in order for a connector (58) to be inserted and join the two frames.
US 5018330: Figure 3 shows an opening (30) that is drilled through clip members (18, 20) in order for a fastener to be inserted (28).  See Col. 4, Lines 15-30.
US 6357197: Col. 10 Lines 60 onward teach the benefits of using ASA for a material in a frame, including weather and UV resistance.
US 20100018140: ¶0068 teaches the use of ASA or PA66 as a rigid material that is color, light, and weather-proof for a plastic frame.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL WAYNE HOTCHKISS whose telephone number is (571)272-3854. The examiner can normally be reached MONDAY-FRIDAY from 0800-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BRYANT can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL W HOTCHKISS/Examiner, Art Unit 3726